DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on July 6, 2020.  Claims 1-20 are pending.  Claims 1, 7 and 12 are independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 1, 2020, September 10, 2020, October 28, 2020, March 18, 2021 and July 28, 2021 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7 and 12 are directed to a method (i.e., a process). Therefore, claims 1, 7 and 12 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. 
Claim 1 recites:
1. A method comprising: 
receiving, at a vehicle, a digital representation of a pick-up location, including a digital representation of at least one non-user entity or object; 
viewing a scene, from a vehicle perspective, including the real-world equivalent of the non-user entity or object; 
showing the viewed scene, representing live, real world imaging, with a digital indicator, indicating a passenger, included therein at a location relative to the real world equivalent determined based on location data included in the digital representation, indicating a passenger location relative to the non-user entity or object.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers gathering and analyzing data.  Specifically, the “receiving” step encompasses gathering data of a location. Furthermore, the “viewing” step encompasses analyzing the location.  Finally, the “showing” step encompasses displaying the location.  Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the non-bold portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
1. A method comprising: 
receiving, at a vehicle, a digital representation of a pick-up location, including a digital representation of at least one non-user entity or object; 
viewing a scene, from a vehicle perspective, including the real-world equivalent of the non-user entity or object; 
showing the viewed scene, representing live, real world imaging, with a digital indicator, indicating a passenger, included therein at a location relative to the real world equivalent determined based on location data included in the digital representation, indicating a passenger location relative to the non-user entity or object.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “a vehicle . . .”, and “a digital representation. . .”, the examiner submits that these limitations are an attempt to generally link additional elements to a technological environment. In particular, the vehicle acts as a generic computer to receive and display the abstract idea. The subject vehicle is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

101 Analysis – Step 2B 
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a vehicle . . .” and “a digital representation. . .” amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible. 
Dependent claims 2-6 do not recite any further limitations that cause the claim 1 to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application, the additional element of       amounts to no more than mere instructions to apply the exception using a generic computer component. Therefore, dependent claims 2-6 are not patent eligible under the same rationale as provided for in the rejection of independent claim 1. 
Therefore, claims 1-6 are ineligible under 35 USC §101.  Claims 7-11 and 12-20 are ineligible under 35 USC §101 for at least the same reasons given above with respect to claims 1-6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kentley-Klay et al. (hereinafter “Kentley-Klay”).
With respect to independent claim 1, Kentley-Klay discloses receiving, at a vehicle, a digital representation of a pick-up location, including a digital representation of at least one non-user entity or object (see col. 4, lines 56-61:  FIG. 1 is a pictorial flow diagram of an example process 100 for exchanging data between a user and a vehicle to facilitate identifying vehicles and persons, in accordance with embodiments of the disclosure. As illustrated, a vehicle 102 can be traversing an environment to approach a pickup location to pick up a user 104.); 
viewing a scene, from a vehicle perspective, including the real-world equivalent of the non-user entity or object (see col. 4, lines 25-32:  in the context of generating augmented reality elements, the incorporation of sensor data captured by a vehicle (e.g., distance, height, etc.) can provide for more accurate representations of augmented reality elements when presented via a display. In some instances, the three-dimensional map of an environment can be used to generate shape models, which can facilitate robust augmented reality elements to be displayed.); 
showing the viewed scene, representing live, real world imaging, with a digital indicator, indicating a passenger, included therein at a location relative to the real world equivalent determined based on location data included in the digital representation, indicating a passenger location relative to the non-user entity or object (see col. 15, line 57 – col. 16, line 10:  the perspective view 502 can represent a perspective view of the vehicle 308 as it approaches a pickup location associated with the user 304. In some instances, the user interface 500 can be presented via the user device 306 in response to a request from the user 304, as discussed above with respect to FIG. 3. In some instances, the perspective view 502 can represent a simplified or stylized view of the environment. For example, the perspective view 502 can represent an environment with details abstracted or simplified to emphasize the vehicle 308 and/or the user 304. In some instances, the perspective view 502 can be based at least in part on a three-dimensional map of the environment used by the vehicle 308 to localize the vehicle 308 in the environment. Further, as described in detail below, the user 304 can alter the perspective by various interactions (gesture/touch/buttons) with the user device 306. The user 304 and/or the vehicle 308 may be rendered in the scene according to localization of the user device 306 on the map and the selected perspective. In some instances, the perspective view 502 can be generated by the vehicle 308 and sent to the user device 306 for presentation.).
With respect to dependent claim 2, Kentley-Klay discloses wherein the showing the scene includes showing the digital representation of the non-user entity or object included therein (see col. 6, line 33 – 40:  the perception component 222 can include functionality to perform object detection, segmentation, and/or classification. In some examples, the perception component 222 can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 202 and/or a classification of the entity as an entity type (e.g., car, pedestrian, cyclist, animal, building, tree, road surface, curb, sidewalk, unknown, etc.).   
With respect to dependent claim 3, Kentley-Klay discloses wherein the non-user entity includes another person other than the user (see col. 8, lines 48 – 56:  The image recognition component 232 can include functionality to identify one or more persons, buildings, locations, and the like, in data captured by sensors on the vehicle 202 and/or in data provided to the vehicle 202. For example, the image recognition component 232 can receive image data representing a user (e.g., captured by a user device and provided to the vehicle 202) and can receive image data captured by one or more sensors of the vehicle 202 to determine that the user is represented in such image data.).  
With respect to dependent claim 4, Kentley-Klay discloses wherein showing the digital representation includes showing a digital representation of the another person (see col. 3, line 64 – col. 4, line 4 and col. 15, line 41 – 50:  The vehicle and/or the computing device can use, as ground truth information, image data provided by a user, image data provided by a user who requested a vehicle for another person, image data captured by the vehicle in a previous ride, image data scrapped from the Internet (e.g., social media profiles accessible via a social media platform, work profiles, and the like), etc.  A rendering of the user 304 (e.g., image data, a virtual representation, and/or a computer generated representation) may be displayed based on the localization and selected perspective. In some instances, the perspective view 402 can be generated by the vehicle 308 and sent to the user device 306 for presentation. In some instances, a virtual perspective can be selected to ensure the user 304, the vehicle 308, a pickup location, and the like, is represented by the virtual perspective (e.g., in the rendering).).  
With respect to dependent claim 5, Kentley-Klay discloses instructions describing a passenger location relative to the non-user entity or object (see col. 15, lines 35 – 40:  the user 304 can alter perspectives (e.g., the user can select any virtual perspective or computer-generated perspective) to more easily determine the relative locations of the user 304 as compared to the vehicle 308, as well as any surrounding environmental cues (e.g., buildings as landmarks, streets, and the like).).  
With respect to dependent claim 6, Kentley-Klay discloses wherein the digital representation was derived from user imaging captured from a passenger device from a perspective of the passenger (see col. 15, lines 7 – 19:  FIG. 4 is an example user interface 400 of a perspective view 402 for identifying vehicles and persons, in accordance with embodiments of the disclosure. In some examples, the perspective view 402 can represent a perspective view (e.g., a virtual perspective, a computer-generated perspective, or a viewing perspective) of the vehicle 308 as it approaches a pickup location associated with the user 304. In some instances, the perspective view 402 can be considered to be a rendering generated by a vehicle or computing device in accordance with the techniques discussed herein. In some instances, the user interface 400 can be presented via the user device 306 in response to a request from the user 304, as discussed above with respect to FIG. 3.).  
With respect to independent claims 7 and 12, Kentley-Klay discloses receiving a first image of a non-user object taken from the perspective of a first camera and transmitted by a first user using the first camera (see col. 4, lines 57 – 64:  a user can send image data of a passenger to a vehicle and/or to a computing device associated with the vehicle, to assist the vehicle in finding the passenger for providing the transportation services discussed herein. Upon approaching a pickup location, the vehicle can capture image data of the environment and can use image recognition to determine an identity of a user that corresponds to the identity of the passenger.); 
receiving a first user location and heading (see col. 13, lines 20 – 25:  accurate localization of the user device 306 may not be necessary, requiring only a rough orientation and location. In such an example, a GPS signal, magnetometer, and/or IMU signals may be sufficient to give a coarse enough location and heading of the user device 246 to render the augmented reality elements in image data.); 28FMC 9215 PUS1 84288710 
determining an object location relative to the first user location based on the first user location, heading and a known geometric characteristic of the object (see col. 15, lines 32 – 44: localization of the user device 306 may be performed relative to the map based on, for example, image data, GPS data, magnetometer data, and the like. As described in detail below, the user 304 can alter perspectives (e.g., the user can select any virtual perspective or computer-generated perspective) to more easily determine the relative locations of the user 304 as compared to the vehicle 308, as well as any surrounding environmental cues (e.g., buildings as landmarks, streets, and the like). As such, as shown in FIG. 4, a rendering of the user 304 (e.g., image data, a virtual representation, and/or a computer generated representation) may be displayed based on the localization and selected perspective.).; 
rendering a scene from digital map data, including the non-user object placed relative to the first user location and a user identifier at the position of the first user location (see col. 15, lines 47 – 53:  a virtual perspective can be selected to ensure the user 304, the vehicle 308, a pickup location, and the like, is represented by the virtual perspective (e.g., in the rendering). As illustrated, the vehicle 308 can be represented in the user interface 400 from any perspective to show the position and/or orientation of the vehicle 308 in the context of the user interface 400.); and 
transmitting the rendered scene to a vehicle tasked with picking up the first user (see col. 15, lines 41 – 44:  a rendering of the user 304 (e.g., image data, a virtual representation, and/or a computer generated representation) may be displayed based on the localization and selected perspective.).  
With respect to dependent claims 8 and 13, Kentley-Klay discloses wherein the non-user object includes a fixed object (see col. 3, lines 30 – 36:  the augmented reality element can illustrate an orientation of the user device (e.g., as a compass) and can provide a directive to change an orientation of the user device to capture image data of a particular object, vehicle, pickup location, and the like. In some instances, the augmented reality element can illustrate various buildings or landmarks in an environment.).  
With respect to dependent claims 9 and 14, Kentley-Klay discloses associating a location with the fixed object in the digital map data (see col. 6, lines 40 – 55:  In additional and/or alternative examples, the perception component 222 can provide processed sensor data that indicates one or more characteristics associated with a detected entity and/or the environment in which the entity is positioned. In some examples, characteristics associated with an entity can include, but are not limited to, an x-position (global position), a y-position (global position), a z-position (global position), an orientation (e.g., a roll, pitch, yaw), an entity type (e.g., a classification), a velocity of the entity, an acceleration of the entity, an extent of the entity (size), etc. Characteristics associated with the environment can include, but are not limited to, a presence of another entity in the environment, a state of another entity in the environment, a time of day, a day of a week, a season, a weather condition, an indication of darkness/light, etc.).  
With respect to dependent claims 10 and 15, Kentley-Klay discloses receiving a second image of the non-user object from a second user using a second camera; receiving a second user location and heading; determining an object location relative to the second user location based on the second user location, heading and the known geometric characteristic of the object; and updating the location associated with the fixed object based on the object location relative to the second user location (see col. 16, lines 21 – 24, see col. 21, lines 58 – 67, and col. 22, lines 1 - 9:  the perspective views 402 and 502 can be updated in real time to reflect updated positions of user(s), vehicle(s), pickup location(s), and the like.  The process can include capturing data via one or more sensors indicative of the identification data. For example, the vehicle 308 can include image sensors and/or audio sensors to capture data of the environment. Further, the operation 1414 can include processing to determine if data captured in the environment corresponds to the identification data to be presented by the user device 306. In some instances, the operation 1414 can include image recognition or audio processing to determine that the data captured corresponds to the identification data.  At operation 1416, the process can include determining an updated pickup location based at least in part on the data. The operation 1416 can include determining a location associated with the identification data, and updating a pickup location to correspond to the location of the user, to minimize any delay or confusion when the vehicle 308 arrives to pick up the passenger. In some instances, the updated pickup location can be the same as the pickup location.).  
With respect to dependent claims 11 and 16, Kentley-Klay discloses receiving a second image of the non-user object from a camera of the vehicle; receiving a vehicle location and heading; determining an object location relative to the vehicle location based on the vehicle location, heading and the known geometric characteristic of the object; and updating the location associated with the fixed object based on the object location relative to the vehicle location (see col. 15, lines 28 – 53 and col. 16, lines 11 - 17:  the perspective view 402 can be based at least in part on a three-dimensional map of the environment used by the vehicle 308 to localize the vehicle 308 in the environment. In at least some examples, localization of the user device 306 may be performed relative to the map based on, for example, image data, GPS data, magnetometer data, and the like. As described in detail below, the user 304 can alter perspectives (e.g., the user can select any virtual perspective or computer-generated perspective) to more easily determine the relative locations of the user 304 as compared to the vehicle 308, as well as any surrounding environmental cues (e.g., buildings as landmarks, streets, and the like).  As such, as shown in FIG. 4, a rendering of the user 304 (e.g., image data, a virtual representation, and/or a computer generated representation) may be displayed based on the localization and selected perspective. In some instances, the perspective view 402 can be generated by the vehicle 308 and sent to the user device 306 for presentation. In some instances, a virtual perspective can be selected to ensure the user 304, the vehicle 308, a pickup location, and the like, is represented by the virtual perspective (e.g., in the rendering). As illustrated, the vehicle 308 can be represented in the user interface 400 from any perspective to show the position and/or orientation of the vehicle 308 in the context of the user interface 400.  The user 304 can manipulate or interact with the perspective views 402 and 502 to pan, rotate, zoom, or otherwise choose any number of perspectives of the environment.  the perspective views 402 and 502 can be updated in real time to reflect updated positions of user(s), vehicle(s), pickup location(s), and the like.).
With respect to dependent claim 17, Kentley-Klay discloses determining a second non-user object from the plurality of non-user objects that has at least one known geometric characteristic; responsive to determining the second non-user object, determining an object location relative to the first user location based on the first user location, heading and the known geometric characteristic of the second object; rendering a scene from digital map data, including the first and second non-user objects placed relative to the first user location and the user identifier at the position of the first user location; and transmitting the rendered scene to the vehicle tasked with picking up the first user  (see col. 2, lines 34 – 46 and col. 23, lines 22 – 35:  data captured by sensors of the vehicle and/or by sensors of a user device can be used to initiate a ride, determine a pickup location, orient a user within an environment, and/or provide visualizations or augmented reality elements to provide information and/or enrich a user experience. Such augmented reality elements (also referred to as virtual elements or computer-generated elements) generally comprise artifacts rendered, for example, on a display in conjunction with image data of a portion of an environment such that the artifact appears to be naturally appearing in the environment. Various examples of such renderings with respect to the techniques are provided herein.  The process can include generating, based at least in part on the first image data, the mission data, and the position/orientation of the user device, second image data comprising at least a portion of the first image data and one or more augmented reality elements. Examples of such augmented reality elements are described above in connection with FIGS. 6-10, although any number and/or type of augmented reality elements are contemplated herein. In some instances, the operation 1608 can include determining an orientation of the user device, identifying one or more features in the image data, applying a shape model associated with an object to be represented using augmented reality, and adding image data corresponding to the augmented reality elements.).
With respect to dependent claim 18, Kentley-Klay discloses wherein the second non-user object includes a fixed object and the method further comprises associating a location with the fixed second object in the digital map data (see col. 23, lines 22 – 35:  the process can include generating, based at least in part on the first image data, the mission data, and the position/orientation of the user device, second image data comprising at least a portion of the first image data and one or more augmented reality elements. Examples of such augmented reality elements are described above in connection with FIGS. 6-10, although any number and/or type of augmented reality elements are contemplated herein. In some instances, the operation 1608 can include determining an orientation of the user device, identifying one or more features in the image data, applying a shape model associated with an object to be represented using augmented reality, and adding image data corresponding to the augmented reality elements.).  
With respect to dependent claim 19, Kentley-Klay discloses receiving a second image of the second non-user object from a second user using a second camera; receiving a second user location and heading; determining a second object location of the second object relative to the second user location based on the second user location, heading and the known geometric characteristic of the second object; and updating the location associated with the fixed second object based on the second object location relative to the second user location.  (see col. 16, lines 21 – 24, see col. 21, lines 58 – 67, col. 22, lines 1 – 9 and col. 23, lines 22 - 26:  the perspective views 402 and 502 can be updated in real time to reflect updated positions of user(s), vehicle(s), pickup location(s), and the like.  The process can include capturing data via one or more sensors indicative of the identification data. For example, the vehicle 308 can include image sensors and/or audio sensors to capture data of the environment. Further, the operation 1414 can include processing to determine if data captured in the environment corresponds to the identification data to be presented by the user device 306. In some instances, the operation 1414 can include image recognition or audio processing to determine that the data captured corresponds to the identification data.  At operation 1416, the process can include determining an updated pickup location based at least in part on the data. The operation 1416 can include determining a location associated with the identification data, and updating a pickup location to correspond to the location of the user, to minimize any delay or confusion when the vehicle 308 arrives to pick up the passenger. In some instances, the updated pickup location can be the same as the pickup location.  The process can include generating, based at least in part on the first image data, the mission data, and the position/orientation of the user device, second image data comprising at least a portion of the first image data and one or more augmented reality elements.).  
With respect to dependent claim 20, Kentley-Klay discloses receiving a second image of the second non-user object from a camera of the vehicle; receiving a vehicle location and heading; 31FMC 9215 PUS1 84288710 determining a second object location of the second object relative to the vehicle location based on the vehicle location, heading and the known geometric characteristic of the second object; and updating the location associated with the fixed second object based on the second object location relative to the vehicle location  (see col. 15, lines 28 – 53, col. 16, lines 11 - 17 and col. 23, lines 22 -26:  the perspective view 402 can be based at least in part on a three-dimensional map of the environment used by the vehicle 308 to localize the vehicle 308 in the environment. In at least some examples, localization of the user device 306 may be performed relative to the map based on, for example, image data, GPS data, magnetometer data, and the like. As described in detail below, the user 304 can alter perspectives (e.g., the user can select any virtual perspective or computer-generated perspective) to more easily determine the relative locations of the user 304 as compared to the vehicle 308, as well as any surrounding environmental cues (e.g., buildings as landmarks, streets, and the like).  As such, as shown in FIG. 4, a rendering of the user 304 (e.g., image data, a virtual representation, and/or a computer generated representation) may be displayed based on the localization and selected perspective. In some instances, the perspective view 402 can be generated by the vehicle 308 and sent to the user device 306 for presentation. In some instances, a virtual perspective can be selected to ensure the user 304, the vehicle 308, a pickup location, and the like, is represented by the virtual perspective (e.g., in the rendering). As illustrated, the vehicle 308 can be represented in the user interface 400 from any perspective to show the position and/or orientation of the vehicle 308 in the context of the user interface 400.  The user 304 can manipulate or interact with the perspective views 402 and 502 to pan, rotate, zoom, or otherwise choose any number of perspectives of the environment.  the perspective views 402 and 502 can be updated in real time to reflect updated positions of user(s), vehicle(s), pickup location(s), and the like.).  The process can include generating, based at least in part on the first image data, the mission data, and the position/orientation of the user device, second image data comprising at least a portion of the first image data and one or more augmented reality elements.).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661